DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 9 and 11-15 are allowed in view of the applicant’s arguments/amendments filed 10/28/21.
Patentability seen in, but not limited to Independent Claim 12:
Takeda (US 2017/0278349) teaches an information management system, comprising: a plurality of gaming machines each having unique gaming machine identification information (¶ 100, 394, 462, 471); and an information processing device configured to communicate with the plurality of gaming machines and including a first, member database, which includes personal information for each of a plurality of pre-registered members (¶ 94, 391-395), and a second, transaction history database (¶ 391-395, 461-462); wherein each of the gaming machines includes a card stacker (¶ 176-177) containing a plurality of to-be-issued non-member information cards (¶ 114-117); and a card unit configured and arranged within the gaming machine and relative to the card stacker to receive and hold therein information cards inserted into the gaming machine from the exterior of the gaming machine (¶ 176-177), said information cards inserted into the gaming machine from the exterior of the gaming machine including member information cards (¶ 94, 108, 110-11) and previously-issued non-member information cards (¶ 114-117), the member information cards each storing unique, member identification information data that associates a given member information card with one of the pre-registered members included in the first, member database (¶ 94, 110-111, 145), the card unit further being configured to read the unique, identification information data stored in an information card held therein and to eject the information card held therein in response to a card-eject command, the information card held in the card unit being one of said information cards inserted into the gaming machine from the exterior of the gaming machine or one of said to-be- issued non-member information cards received from the card stacker (¶ 94, 109, 113-116); each of the gaming machines further including a camera arranged to acquire body image data of a player at the gaming machine, the camera being controlled to acquire the body image data upon the information card held in the card unit being ejected (the gaming machine issues or ejects the new cards, ¶ 94); and a transmission part configured to transmit to the information processing device in association with each other the unique identification information data stored in the information card held in the card unit, and the acquired body image data (¶ 94) or the gaming machine identification and the unique identification information with each other (¶ 394, 462, 467, 471), wherein it would have been obvious to one of ordinary skill in the art to associate with each other the gaming machine identification, the unique identification information data, and the acquired body image data for easier analysis.  Okada (US 2014/0221083) and/or Brunet de Courssou (US 2008/0214310) teaches non-member information cards, which non-member information cards each store unique, non-member identification information data not associated with personal information of a player to whom one of the to-be-issued non-member information cards will be issued (Okada - ¶ 653, 690-691, Brunet de Courssou - ¶ 26-28).   Okada (US 2011/0124405) teaches a camera being controlled to acquire the body image data prior to the information card held in the card unit being ejected (¶ 505, 1071).
Takeda, Okada ‘083, Courssou, and/or Okada ‘405, alone or in combination, fail to teach wherein the information processing device is configured to determine, based on the unique identification information data of one of the non-member information cards held in the card unit and transmitted by the transmission part, whether the unique identification information data of the non- member information card held in the card unit and associated acquired body image data have been stored previously in the second, transaction history database and, if so, to determine whether newly received acquired body image data matches the previously stored acquired body image data; and if the newly received acquired body image data, which is associated with the unique identification information data of said one of the non-member information cards held in the card unit, matches the previously stored acquired body image data, then storing gaming-machine transaction data in the second, transaction history database, the gaming-machine transaction data including, in association with the unique identification information data of said one of the non-member information cards held in the card unit and the unique gaming machine identification information of the gaming machine in which said one of the non-member information cards is held, gaming-value-addition amounts or payout amounts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715